"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."




SECURED NOTE




Principal Amount: $500,000

Issue Date: November ____, 2008







FOR VALUE RECEIVED, WIZZARD SOFTWARE CORPORATION, a Colorado corporation
(hereinafter called “Borrower”), hereby promises to pay to Mill City Ventrues,
 (the “Holder”), without demand, the sum of Five Hundred Thousand Dollars
($500,000) (“Principal Amount”), with unpaid interest thereon, on January 1,
2010 (the “Maturity Date”), if not paid sooner.

This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder of promissory notes dated of even
date herewith (the “Subscription Agreement”).  Unless otherwise separately
defined herein, all capitalized terms used in this Note shall have the same
meaning as is set forth in the Subscription Agreement.  The following terms
shall apply to this Note:

ARTICLE I




GENERAL PROVISIONS




1.1

Interest Rate.   Interest payable on this Note shall accrue at the compounded
annual rate of eleven percent (11%).  Accrued interest will be payable on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable.

1.2

Default Interest Rate.  The Borrower shall not have any grace period to pay any
monetary amounts due under this Note.  After the Maturity Date, accelerated or
otherwise, and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of fifteen percent (15%) per annum shall apply to
the amounts owed hereunder.

ARTICLE II




PREPAYMENT AND EXTENSION




2.1.

Prepayment.   This Note may be paid prior to the Maturity Date, without penalty,
upon three days written notice to Holder.  Interest shall accrue through the
actual payment date.

2.2.

Mandatory Repayment.  Seventy-five percent (75%) of the Principal Amount and all
other sums due under and in connection with this Note and the Transaction
Documents shall be immediately due and payable out of the net proceeds from the
sale and issuance by the Borrower and/or a Subsidiary of Borrower of Debt and/or
Equity in excess of $200,000 in a single or series of offerings of such debt
and/or equity.








12/2/2008, 2:16 PM




ARTICLE III




EVENT OF DEFAULT




The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:

3.1

Failure to Pay Principal or Interest.  The Borrower fails to pay any principal,
interest or other sum due under this Note when due.

3.2

Breach of Covenant.  The Borrower breaches any material covenant or other
material term or condition of the Subscription Agreement or this Note in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.

3.3

Breach of Representations and Warranties.  Any material representation or
warranty of the Borrower made herein, in any Transaction Document, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made and as of the Closing Date.

3.4

Liquidation.   Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.

3.5

Cessation of Operations.   Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due.

3.6

Maintenance of Assets.   The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

3.7

Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

3.8

Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against Borrower or any subsidiary of Borrower or any of their property
or other assets for more than $100,000.

3.9

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law, or the
issuance of any notice in relation to such event, for the relief of debtors
shall be instituted by or against the Borrower.

3.10

Delisting.   Failure of the Borrower’s Common Stock to be listed for trading or
quotation on a Principal Market for ten (10) or more consecutive days.

3.11

Non-Payment.   A default by the Borrower under any one or more obligations in an
aggregate monetary amount in excess of $100,000 after the due date and any
applicable cure period.





2




3.12

Stop Trade.  An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for ten (10)
or more consecutive trading days.

3.13

Cross Default.  A default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Holder are
parties, or the occurrence of a material event of default under any such other
agreement which is not cured after any required notice and/or cure period which
such default has a Material Adverse Effect, except for late payments to
telecommunication providers.

3.14

Other Note Default.  The occurrence of any Event of Default under any Other
Note.




ARTICLE IV




SECURITY INTEREST




4.

Security Interest/Waiver of Automatic Stay.   This Note is secured by a security
interest granted to the Holder pursuant to a Security Agreement, as delivered by
Borrower to Holder.  The Borrower acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against the
Borrower, or if any of the Collateral (as defined in the Security Agreement)
should become the subject of any bankruptcy or insolvency proceeding, then the
Holder should be entitled to, among other relief to which the Holder may be
entitled under the Transaction Documents and any other agreement to which the
Borrower and Holder are parties (collectively, "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder.  The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.




ARTICLE V




MISCELLANEOUS




5.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or





3




of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

5.2

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be: (i) if to the Borrower to: Wizzard Software
Corporation, 5001 Baum Boulevard, Suite 770, Pittsburgh, PA 15213, Attn:
Christopher J. Spencer, President and CEO, Fax: (412) 621-2625, with an
additional copy by fax only to: Burningham & Burningham, 455 East 500 South,
Suite 205, Salt Lake City, Utah 84111, Attn: Branden T. Burningham, Esq., Fax:
(801) 355-71268, and (ii) if to the Holder, to the name, address and telecopy
number set forth on the front page of this Note, with a copy by telecopier only
to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York
10176, telecopier number: (212) 697-3575.

5.3

Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

5.4

Assignability.  This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns.  The Borrower may not assign its obligations under this Note.

5.5

Cost of Collection.  If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

5.6

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction.  Any action brought by either party against the other concerning
the transactions contemplated by this Agreement must be brought only in the
civil or state courts of New York or in the federal courts located in the State
and county of New York.  Both parties and the individual signing this Agreement
on behalf of the Borrower agree to submit to the jurisdiction of such courts.
 The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of





4




money and, without limitation to any other remedies of Holder, may be enforced
against Borrower by summary proceeding pursuant to New York Civil Procedure Law
and Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

5.7

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by applicable law, any payments in excess of such maximum rate shall
be credited against amounts owed by the Borrower to the Holder and thus refunded
to the Borrower.

5.8

Non-Business Days.   Whenever any payment or any action to be made shall be due
on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.




[THIS SPACE INTENTIONALLY LEFT BLANK]











5




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of November, 2008.




WIZZARD SOFTWARE CORPORATION

/s/




Name:

Title:










WITNESS:























6


